.   -




        Honorable Henry Wade, Page 2 (WW-1107)


            the bond of such depository. Thereafter
            the officer may draw checks on the County
            Treasurer to disburse said funds In the
                ent of salariesand e
            i%$,iy ;z,,o; I;,~;rne~;"?E~~~~
                   P      #             rp
            whom said funds may b&on&. The Treasurer
            and th depository shall make no payment
            unless'such cheek 1% countersignedby .the
            County Auditor. . . ." (Bnphaslsadded)
             The underscoredsections of this statute do give the
        County Treasurer authority to disburse funds in the pay-
        ment of salaries and expenses. However, your situation
        fulfills neither of the statutory requirements,I.e., the
        deduction has not been "authorizedby law" In light of
        reasoning to be set forth below, nor does lt~"belong" to
        the Dallas County EinployeesCredit Union.
             Cur research Indicatesthat there are only two Texas
        statutes dealing with payroll deductions and both of them
        apply only for apeclflc deduotlons.
             Article 3.51 of the Insurance Code, Vernon's Civil
        Statutes, allowa payroll deductions for employees' contrl-
        butlons to group health Insurance policies. Attention la'
        also directed to Attorney General's Opinion No. V-711 (1948)
        which held that the deduction for this purpose was not the
        function of the County Auditor, but should be performed by
        the County Treasurer. We affirm this holding In that a stat-
        ute waa passed to provide for such deductions,.and,under our
        present interpretationof Article 1656a, sunra, the County
        Treasurer 1% the one to make deductions In euch a case,
        countersignedby the County Auditor.
             Article 6252-3, Vernon's Civil Statute%, also author-
        ize% deductions from employee%' salaries, but only for the
        purpose of buying United States Savings Bonds.
             Reference Is made to Subsection 10 of Article 2351 of
        Vernon*6 Civil Statutes wherein the coIIplllssloner8'
                                                           court
        shall:
                -"Auditand settle all accounts
            against the oounty and direct their
            payment."
Honorable Henry Wade, Page.3 @W-1107)


Payment to the Credit Union would not be settling an account
"against the county" a% the Individual employee has areated
the obligationand not the county.
     Since the commissioners'court ha% no express power to
make payroll deductions, It cannot rely on Its Implied power
for atithorlzlngthis type of dlsburaement. In Canales v.
Laughlin, 147 Tex. 169, 214 S.W.2d 451, 453 (l$FbJ, the
Supreme Court stated:
         "The Constitutiondoes not confer ofi
    the commissionerscourts 'generalauthor-
    ltg over the county business' and such
    courts can exercise only such powers as the
    ConstitutionItself or the statutes have
    'specificallyconferred upon them.'
    While the commlsalonerscourt% have a'b&oid
    discretion In exercisingpowers expressly
    conferred on them, neverthelessthe legal
    basis for any action by any such court must
    be ultimately found In the Constitutionor
    the statutes."
     For other ca%es denying the u%e of Implied powers in
absence of a statute. see Iasater
                                - v.
                                  ._ Taoez.
                                     -_=--, 110 Tnx
                                            ---  _---.
217 S.W. 373 (1919); Moon v. Alred, 277 Sk    787,(Clv'~~~
1925, error dism. w.0.j.); Hill v. Sterrett; 252 S.W.id 766
(Clv.App.1952, error ref. n.r.e.1.
     Consequently,we must hold that the auditor or even the
treasurer~maynot make such deductions. The Legislaturehas
spoken twice regarding payroll deductionsland each time for
a specific purpose. In your situation such deductions are
not legal unless %peclflcallyauthorized by atatute.
                    SUMMARY
         When an employee of Callas County
         requests and authorizes a payroll
         deduction to be paid to the Dallas
         County Bnployees Credit Union, the
         county auditor cannot legally make
         such deductions In absence of a
         statute, even If such acts are duly
Honorable Henry'Wade,Page 4 (WW-1107)


            authorized by the Commleslonera~
            court.
                               Yours very truly,
                               WILL WILSON
                               Attorney General oi'Texas

                                     &g?&Q&Q
                               By:
                                     Fred D. Ward
                                     Assistant
FDW:mm:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Wlll.lsmE. Allen
Houghton Brownlee, Jr.
Raymond V. Loftin, Jr.
L. P. Lollar
REVIEWEDFORTHEATTORNEYOENERAL
BY: Morgan Nesbltt